ORDER
This cause coming on to be heard on the application of the Jacksonville Bar Association to approve a rule permitting *Page 328 
the establishment of pre-trial procedure in certain courts of the State of Florida and the said application having been examined by us and shown to be in all respects regular and proper,
It is Ordered, Adjudged and Decreed that beginning with the first day of February, 1940, the following rule shall be in effect and become operative when and as approved by the Circuit and Civil Courts of Record of Florida, or any of them as provided therein:
A. The several Circuit Courts of the State of Florida and the several Civil Courts of Record thereof are hereby granted authority, upon the concurrent action of the Judges presiding over said courts respectively, or a majority of them, to promulgate and put into effect in litigated cases which may from time to time be pending in their respective courts, the rule for pre-trial procedure hereinafter set forth, provided, in the discretion of such courts, taking into consideration the volume and nature of the litigation handled and the number and location of the attorneys practicing before such courts, it shall appear that the prompt and efficient administration of justice will be promoted thereby.
B. The rule to be adopted shall be as follows: PRE-TRIAL PROCEDURE: FORMULATING ISSUES. In any action, the court may in its discretion direct the attorneys for the parties to appear before it for a conference to consider:
(1) The simplification of the issues;
(2) The necessity or desirability of amendments to the pleadings;
(3) The possibility of obtaining admissions of fact and of documents which will avoid unnecessary proof;
(4) The limitation of the number of expert witnesses;
(5) The advisability of a preliminary reference of issues *Page 329 
to a master for findings to be used as evidence when the trial is to be by jury;
(6) Such other matters as may aid in the disposition of the action.
The court shall make an order which recites the action taken at the conference, the amendments allowed to the pleadings, and the agreements made by the parties as to any of the matters considered, and which limits the issues for trial to those not disposed of by admissions or agreements of counsel; and such order when entered controls the subsequent course of the action, unless modified at the trial to prevent manifest injustice.
C. Any court adopting this rule in its discretion may establish a pre-trial calendar upon which actions may be placed for consideration as above provided and may either confine the calendar to jury actions or to non-jury actions, or extend it to all actions.
D. Such rule may be abrogated or reinstated from time to time as the court adopting same may in its discretion determine, and, in the case of a Circuit Court, may be made effective throughout the Circuit or its operation confined to one or more counties thereof as the court may determine.